Citation Nr: 0827610	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  06-25 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for residuals of injury to 
the right foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from November 1954 to 
November 1958 and from December 1961 to December 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia (RO), which denied the benefit 
sought on appeal.   

In June 2007, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  

In January 2008 the Board remanded the case to the RO for 
further development with respect to the claim here on appeal.  
[By that decision the Board also remanded two other matters 
involving service connection.  The RO has since granted 
service connection for both, and neither remains on appeal 
before the Board.] 


FINDING OF FACT

The preponderance of the evidence is against a finding that a 
chronic right foot disability was present in service, and 
against a finding that right foot arthritis manifested itself 
to a compensable degree within a year following separation 
from active duty; the evidence does not show that any current 
right foot disability is related to service.


CONCLUSION OF LAW
 
The criteria for establishing entitlement to service 
connection for residuals of injury to the right foot are not 
met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5100, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2007).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

VA's long-standing duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim were amended in 2000 by The Veterans 
Claims Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a)), amended.  38 U.S.C.A. 
§ 5103(a) requires that after the initial claim for benefits 
has been filed and before the initial decision, a generic 
notice is given that addresses the notice required regarding 
the original claim.  

The statutory notice required by the VCAA is only part of the 
system of notice required and provided in the overall VA 
claim adjudication process.  See Wilson v. Mansfield, No. 07-
7099 (Fed. Cir. October 15, 2007); Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).  The initial decision may change 
the nature of the claim on appeal-assuming it is appealed-
requiring different types of information necessary to 
substantiate the claim as changed by the initial decision.  
The rules for providing the generic notice required prior to 
the initial decision do not apply after the initial decision, 
as other rules apply throughout the rest of the claim 
adjudication process.  After the initial decision, other 
forms of notice, tailored to the specific nature of the 
appealed claim, are required and provided in other documents 
such as the rating decision itself, the statement of the 
case, and any supplemental statements of the case.  Id.  

Here, VA notified the veteran of required notice in letters 
in November 2004 and January 2005, issued before the initial 
(rating) decision, and in later letters dated in April 2006 
and February 2008.  Notice was also provided in a June 2008 
document transmitted with a recent rating decision.  Prior to 
the initial rating decision, the RO notified the veteran of 
the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  

With regard to the claim decided below, VA has fulfilled its 
duty to assist the claimant by obtaining identified and 
available evidence needed to substantiate the claim, and by 
affording a VA examination.  The RO notified the veteran as 
to how disability ratings and effective dates are assigned, 
and of the need to submit all pertinent evidence in his 
possession.  After the RO provided all required notice, the 
RO readjudicated the appealed claim in an April 2008 
supplemental statement of the case.  

Even if the appellant did not receive full notice prior to 
the initial decision, after pertinent notice was provided the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim.  The claimant was provided 
the opportunity to present pertinent evidence.  In 
conclusion, there is no evidence of any VA error in notifying 
or assisting the appellant that reasonably affects the 
fairness of this adjudication.   The Board finds that the 
matter decided below may be addressed at this time, without 
further remand, because there were no prejudicial errors in 
notification, and because the veteran has been provided all 
the information necessary to allow a reasonable person to 
substantiate this claim. 

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  To establish a showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim. Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection, three elements must be met: 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102. 

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury that are observable through the senses.  However, when 
the determinative issue involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  
 
In his application for benefits, the veteran claims that he 
has an "injured right foot" due to it being "smashed 
during training" in service.

Service medical records during the first period of service 
show that the veteran was treated in November 1957 after a 
grease rack fell on his right foot.  He reported complaints 
of pain over the dorsum of the right foot.  Physical 
examination revealed no obvious deformity and he underwent X-
ray examination to evaluate for possible fracture of the 
foot.  X-ray examination revealed that the right foot was 
normal.  The treatment provider concluded that the veteran 
had a contusion of the dorsum of the right foot.  A sick call 
treatment record shows that when seen a few days later that 
month to check the foot, the veteran's right foot was found 
to be ok and he returned crutches.  That record indicated 
that no treatment was provided at that time.

Service medical records during the remainder of the first 
period of service and during the second period contain no 
indication of any further right foot problems.  The report of 
an October 1958 release to inactive duty (RID) examination 
shows that on examination, the feet were found to be normal.  
The December 1961 report of medical history at the time of 
the veteran's re-enlistment examination shows that the 
veteran reported that he had not had any foot trouble.  The 
reports of examination at that time, and at the time of the 
December 1963 discharge examination, show the feet were 
normal on both examinations.  

After service, private medical records include reports of 
treatment and examinations dated from the 1970s to the late 
1990s.  The report of medical history dated in September 1968 
shows that the veteran reported that he did not have foot 
trouble.  During an associated physical examination the 
evaluation of the feet was normal.  The report of medical 
history dated in June 1982 shows that the veteran did not 
report having any foot problems, and that he reported that he 
was in good health and without physical disability.  The 
report of an August 1986 examination shows that the lower 
extremities were evaluated as normal.  

Private treatment records dated from 1997 to 2003 show no 
treatment for any right foot conditions, and include a number 
of findings that extremities were unremarkable.

In a June 2007 Video-Conference hearing before the 
undersigned, the veteran testified that a cable slipped 
causing railroad rails to fall on his right foot causing an 
injury to the foot.  He testified that he was on crutches for 
two to three weeks and was placed on light duty.  He 
testified that the right foot still hurts off and on, and 
that he sometimes limps.

The report of a March 2008 VA examination noted a history of 
an old contusion in service with normal X-ray examination at 
that time.  The examiner noted that the veteran also had a 
claw toe, which was treated surgically on the right second 
toe.  The veteran reported complaints of getting some aching 
pain, soreness, and stiffness in the right foot.  Examination 
of the right foot showed surgical correction of a claw toe, 
from which the veteran had a little bit of pain and 
tenderness over the mid foot, but no swelling or deformity 
was noted.  X-ray examination showed mild arthritis.  After 
examination, the report contains a diagnosis of postoperative 
claw toe of the right second toe.  With regard to the 
question of the etiology of the current foot disorder, the 
examiner concluded with the following opinion:  "[i]t is not 
likely that his foot difficulties are indeed related to 
service, but rather natural occurring phenomenon." 

After a full review of the record, the Board finds that the 
preponderance of the evidence is against granting entitlement 
to service connection for residuals of injury to the right 
foot.  In summary, though there are service medical records 
indicating an injury in November 1957, this injury was not 
shown to have caused any more than acute and transitory 
symptoms.  There was no evidence of any fracture or other 
significant injury at the time, and there are no subsequent 
indications of any right foot problems in service.  

Nor are there any medical records showing any residual 
disability of the initial  contusion of the dorsum of the 
right foot.  None of the post-service treatment records 
mention any problems with the right foot.  On the contrary, 
the treatment records dated from the 1970s through 2003 show 
that the veteran has consistently reported that he did not 
have foot trouble.  None of these records during this period 
contain evaluations showing any chronic foot problems.   This 
lengthy period without treatment is evidence against a 
finding of continuity of symptomatology, and it weighs 
heavily against the claim.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).

Essentially, the first medical documentation of any right 
foot pathology is contained in the March 2008 VA examination 
report, which however, does not show any pathology which an 
examiner has correlated to the inservice contusion of the 
dorsum of the right foot.  During the March 2008 VA 
examination, other than X-ray findings of mild arthritis, the 
only diagnosis made by the examiner was of postoperative claw 
toe of the right second toe; which the examiner opined was a 
naturally occurring phenomenon and not related to service.

There are no opinions that attribute any current right foot 
disability of the right foot to service or to a service-
connected disability.  Nor is there any evidence that any 
arthritis of the right foot was manifest within one year of 
service.  

While the veteran has attested as to his belief that his 
claimed right foot disorder is related to an injury in 
service, he is a layman, and as such has no competence to 
give a medical opinion on diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   
 
Based on the foregoing, the Board concludes that the claim 
for service connection for residuals of injury to the right 
foot must be denied.  After considering all the evidence, the 
Board finds that the preponderance of the evidence is against 
this claim.  In reaching this decision, the Board considered 
the "benefit of the doubt" doctrine, however, the record does 
not demonstrate an approximate balance of positive and 
negative evidence as to warrant the resolution of this matter 
on that basis.  38 C.F.R. § 3.102 (2007); 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 

ORDER

Entitlement to service connection for residuals of injury to 
the right foot is denied.  
 




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


